EXHIBIT 10.108
 
ASSIGNMENT OF PROMISSORY NOTE
 
In consideration of the reduction of the indebtedness owed by Tarrant Apparel
Group, a California corporation (“Assignor”), to Tarrant Company Limited, a
corporation formed under the laws of Hong Kong (“TCL”) and to Trade Link
Holdings Company, a corporation formed under the laws of Hong Kong (“TLH”),
Assignor hereby grants, assigns, conveys and transfers, without recourse,
84.745% to TCL and 15.225% to TLH or such other person as shall be designated by
TCL and TLH, respectively, of its interest, right, privilege, benefit and
remedies in, to and under that certain Amended Secured Promissory Note in the
original principal amount of U.S. $47,702,128 dated October 5, 2000, and amended
as of December 18, 2001 (the “Note”), executed by Tex Transas, S.A. de C.V., in
favor of Tarrant Mexico, S. de R.L. de C.V.
 
Assignor hereby represents and warrants to TCL and TLH that no previous
assignment or security interest in the Note has been made or given by Assignor.
Assignor hereby irrevocably constitutes and appoints TCL’s and THL’s Chief
Financial Officer (together, the “Officers”) as its attorney-in-fact, which
power is coupled with an interest, so the Officers shall have the right to
demand, receive and enforce Assignor’s rights with respect to the Note, to give
appropriate receipts, releases and satisfactions, and to do any and all acts
with the same force and effect as Assignor could have done.
 
If any provision of this Assignment shall be invalid, illegal or unenforceable,
it shall not affect or impair the validity, legality and enforceability of the
other provisions of this Assignment. This Assignment may not be amended,
modified or changed, nor shall any waiver of any provision hereof be effective,
except by a written instrument signed by the party against whom enforcement of
the waiver, amendment, change, or modification is sought. Assignor shall
indemnify and hold harmless TCL and TLH against any liabilities, claims, costs
or expenses, including reasonable attorneys’ fees, incurred by TCL and TLH as a
result of this Assignment or TCL’s and TLH’s exercise of its rights hereunder.
 
This Assignment shall be binding upon Assignor and its successors and assigns,
and shall inure to the benefit of TCL and TLH and their respective successors
and assigns. TCL and THL may assign all or any portion of its interest in the
Note or its rights created hereunder and, in such event, Assignor, at its sole
expense, shall promptly execute, acknowledge and deliver such additional
documents, instruments and agreements as may be required by TCL and THL in
connection with any such assignment. This Assignment shall be governed by and
construed in accordance with the laws of the State of California.



1



--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, Assignor has cause this Assignment to be executed as of the
date set forth below.
 
“Assignor”
TARRANT APPAREL GROUP
By:
 
/s/    EDDY YUEN        

--------------------------------------------------------------------------------

Its:
   

 
Dated: December 26, 2001.



2